  Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 1 of 33 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

JERMAINE MINOR, on behalf of
himself and other persons similarly
situated,
                                                   Case No. 21-cv-00503
                   Plaintiff,
                                                   Removed from the State of Illinois,
                                                   Circuit Court of St. Clair County,
       v.
                                                   Case No. 21 L 0361
OLDCASTLE SERVICES, INC.,

                   Defendant.

                                    NOTICE OF REMOVAL

       Defendant, Oldcastle Services, Inc. (“Oldcastle Services”), which is not the properly

named defendant in this matter, hereby removes the above-captioned action, which is currently

pending in the Illinois Circuit Court of St. Clair County, to the United States District Court for the

Southern District of Illinois. This removal is based upon diversity jurisdiction, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446. In support of its Notice of Removal, Oldcastle Services states the

following:

                                          The State Court Action

       1.      On April 16, 2021, Plaintiff Jermaine Minor (“Plaintiff”) filed a putative class

action complaint in the Circuit Court of St. Clair County, captioned Jermaine Minor, on behalf of

himself and other persons similarly situated v. Oldcastle Services, Inc., Case No. 21 L 0361 (the

“Action”). The Complaint alleges that Oldcastle Services violated the Illinois Biometric

Information Privacy Act (740 ILCS 14/1, et seq.) (“BIPA”) in a number of different ways. (See

Exhibit 1, Compl., ¶¶ 32-35.)
   Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 2 of 33 Page ID #2




       2.        Oldcastle Services was served with a copy of the Summons and Complaint on April

21, 2021. This was Oldcastle Services’ first formal notice of the Action. In accordance with 28

U.S.C. § 1446(b), a true and correct copy of all process, pleadings, and orders served upon Oldcastle

Services, including a copy of the Summons and Complaint, is attached as Exhibit 1. No other

processes, pleadings, or orders have been served on Oldcastle Services in this matter.

       3.        This Notice of Removal is timely filed within 30 days of Oldcastle Services’ receipt

of service of the Complaint as permitted by 28 U.S.C. § 1446(b).

       4.        Plaintiff alleges that he brings this Complaint on behalf of a proposed class of “[a]ll

individuals whose biometric data Defendant collected or stored in Illinois.” (the “Class”). (Ex. 1,

Compl., ¶ 28.)

       5.        Plaintiff alleges that Oldcastle Services violated his rights and the rights of the Class

under BIPA by:

                 •   Failing to publicly provide a retention schedule or guideline for
                     permanently destroying its employees’ biometric identifiers and
                     information, in violation of 740 ILCS 14/15(a).
                 •   Failing to inform Plaintiff and the Class in writing that their
                     biometric identifiers and information were being collected and
                     stored, in violation of 740 ILCS 14/15(b)(1);
                 •   Failing to inform Plaintiff and the Class in writing of the specific
                     purpose and length of term for which their biometric identifiers
                     or information were being collected, stored, and used, in
                     violation of 740 ILCS 14/15(b)(2);
                 •   Failing to obtain written releases from Plaintiff and the Class
                     before it collected, used and stored their biometric identifiers
                     and information, in violation of 740 ILCS 14/15(b)(3); and
                 •   Failing to store class members’ biometric data using the
                     reasonable standard of care within the industry and/or in the
                     manner that is the same as or more protective than the manner
                     in which the private entity stores, transmits, and protects other
                     confidential and sensitive information, in violation of 740 ILCS
                     14/15(e).
        (See id., ¶¶ 32-35.)


                                                        2
    Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 3 of 33 Page ID #3




        6.       Plaintiff seeks declaratory and injunctive relief, statutory damages on behalf of

himself and the Class for each time Oldcastle Services violated BIPA, punitive damages;

reasonable attorneys’ fees and litigation expenses; and pre- and post-judgment interest. (Id., Prayer

for Relief.)

                                              Jurisdiction and Venue

        7.       Because the Circuit Court of St. Clair County lies in the Southern District of

Illinois, East St. Louis Division, this Court is the appropriate venue for removal. See 28 U.S.C.

§§ 93(c), 1441(a), and 1446(a).

        8.       As explained further below, this Court has original jurisdiction over this Action

pursuant to 28 U.S.C. §§ 1332(a)(1), because it is a civil action between citizens of different states

and the amount in controversy with regard to Plaintiff exceeds $75,000.1

                                               Diversity Jurisdiction

        9.       The federal courts have original jurisdiction over actions such as this one by virtue

of the diversity jurisdiction granted by 28 U.S.C. § 1332(a)(1).

        10.      The parties are citizens of different states.

        11.      Plaintiff’s Complaint does not contain an allegation with respect to Plaintiff’s

citizenship. (See Ex. 1, Compl.) However, Plaintiff is a citizen of Illinois. (See Exhibit 2,

Declaration of Chris White (“White Decl.”), ¶ 8.)




1Oldcastle Services does not concede, and specifically reserves the right to contest, all of Plaintiff’s alleged
factual assertions, legal contentions, and alleged damages.


                                                           3
    Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 4 of 33 Page ID #4




        12.     Oldcastle Services is a Delaware corporation with its principal place of business in

Georgia. 2 (See Ex. 2, White Decl., ¶ 4.)

        13.     For purposes of diversity, a corporation “shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where

it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v. Friend,

559 U.S. 77, 80-1 (2010) (a corporation’s principal place of business is its “nerve center,” typically

found at a corporation’s headquarters, or the place where its officers direct, control, and coordinate

the corporation’s activities).

        14.     Therefore, for the purposes of determining diversity jurisdiction, Plaintiff is a

citizen of Illinois. Oldcastle Services is a citizen of Delaware and Georgia.

        15.     The parties are of diverse citizenship, as Plaintiff is a citizen of Illinois and

Oldcastle Services is a citizen of Delaware and Georgia.

                                            Amount in Controversy

        16.     To support diversity jurisdiction, the amount in controversy must exceed $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332(a). A removing defendant can establish the

amount in controversy “by calculation from the complaint’s allegations.” Meridian Security Ins.

Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006). The defendant need only establish by a

preponderance of the evidence that the plaintiff could stand to recover over $75,000 if he were to

prevail, not that the plaintiff would in fact be awarded more than that amount. See Oshana v. Coca-

Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).




2 Oldcastle Services is not the proper defendant here. The proper defendant is Oldcastle Lawn & Garden,
Inc. (“Oldcastle Lawn & Garden”) Like Oldcastle Services, Oldcastle Lawn & Garden is a Delaware
corporation with its principal place of business in Georgia, thus the diversity jurisdiction analysis is the
same for either entity. (See Ex. 2, White Decl., ¶ 6.)


                                                         4
  Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 5 of 33 Page ID #5




       17.     Where a plaintiff provides little information regarding the value of his claims, “a

good-faith estimate of the stakes is acceptable if it is plausible and supported by a preponderance

of the evidence.” Id. at 511; see also Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir.

2011). Once the defendant has satisfied this burden, the plaintiff may defeat federal jurisdiction

“only if it appears to a legal certainty that the claim is really for less than the jurisdictional

amount.” Id. (emphasis added); see also Spivey v. Vertrue, Inc., 528 F. 3d 982, 986 (7th Cir. 2008).

While Oldcastle Services denies the validity and merit of all Plaintiff’s claims and denies his

requests for relief thereon, the factual allegations in Plaintiff’s Complaint, supplemented by his

dates of employment (omitted from his pleadings), establish that more than $75,000 is at

controversy in this action.

       18.     Plaintiff alleges that Oldcastle Services violated BIPA when it required him “to

clock-in and clock-out by scanning their fingerprints into a fingerprint-scanning machine” (See

Ex. 1, Compl., ¶ 3.)

       19.     Plaintiff was an employee of Express Services, Inc. and was placed with Oldcastle

Lawn & Garden, Inc. (“Oldcastle Lawn & Garden”) from November 26, 2018 to January 7, 2019

at its Sauget, Illinois facility. (Ex. 2, White Decl., ¶ 7.) During his placement, Plaintiff worked

approximately 25 shifts. (Id. at ¶ 9.) Oldcastle Services administers payroll for a number of related

entities, including Oldcastle Lawn & Garden. (Id. at ¶ 5.)

       20.     Plaintiff claims that “Oldcastle’s conduct is at best negligent and at worst reckless,”

and seeks statutory damages of $5,000 “for each willful and/or reckless violation of the Act.” (See

Ex. 1, Compl., ¶ 36 and Prayer for Relief, § c.) Plaintiff alleges he was required to scan his

fingerprint to clock in and out of work during his employment. (Id. at ¶ 3) If each time Plaintiff

clocked in or out of a shift for Oldcastle Services were deemed to be a separate violation of BIPA




                                                     5
  Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 6 of 33 Page ID #6




(a claim that Oldcastle Services would strenuously oppose), then at $5,000 per violation, only

sixteen violations (eight shifts) would place $80,000 at issue. Plaintiff worked well over eight

shifts (see Ex. 2, White Decl. at ¶ 9), and thus exceeds the minimum amount in controversy.

       21.     As a result of the diversity of citizenship and amount in controversy, diversity

jurisdiction is satisfied and removal is proper.

                               Compliance with Procedural Requirements

       22.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is

being filed within 30 days of Oldcastle Services being served with the complaint on April 21, 2021.

(See Ex. 1.)

       23.     Attached as Exhibit 3 is a true and correct copy of the Notice to Adverse Party of

Filing of Notice of Removal, the original of which is being served upon Plaintiff Jermaine Minor,

as required by 28 U.S.C. § 1446(d), through his attorneys, Roberto Costales and William

Beaumont, Beaumont Costales, LLC 107 W. Van Buren, Suite 209, Chicago, Illinois 60605.

       24.     A true and correct copy of this Notice of Removal has been forwarded for filing in

the Circuit Court of St. Clair County. Attached as Exhibit 4 is a copy of the Notice to State Court

of Filing of Notice of Removal, the original of which is being filed with the Clerk of the Circuit

Court of St. Clair County as required by 28 U.S.C. § 1446(d).

       25.     Oldcastle Services files this Notice of Removal solely for the purpose of removing

the instant Action and does not waive, and specifically reserves, any and all defenses.

       WHEREFORE, having fulfilled all statutory requirements, Defendant Oldcastle Lawn &

Garden, Inc., incorrectly sued herein as Oldcastle Services, Inc. hereby removes this Action from

the Circuit Court of St. Clair County, to this Court, and requests this Court assume full jurisdiction




                                                      6
  Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 7 of 33 Page ID #7




over the matter as provided by law and permit this Action to proceed before it as a matter

properly removed thereto.



Dated: May 21, 2021                          Respectfully Submitted,



                                             /s/ Patricia J. Martin



Patricia J. Martin, ARDC #6288389
pmartin@littler.com
LITTLER MENDELSON, P.C.
600 Washington Avenue, Suite 900
St. Louis, Missouri 63101
314-659-2000

Attorney for Defendant




                                                    7
 Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 8 of 33 Page ID #8




                                    CERTIFICATE OF SERVICE
        I, Patricia J. Martin, an attorney, certify that I caused a copy of the foregoing document
to be served upon the below attorneys of record via email on May 21, 2021:

              Roberto Costales
              William Beaumont
              Beaumont Costales LLC
              107 W. Van Buren, Suite 209
              Chicago, Illinois 60605



                                                     /s/ Patricia J. Martin
                                                     One of Defendant’s Attorneys




                                                    8
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 9 of 33 Page ID #9




                EXHIBIT 1
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 10 of 33 Page ID #10
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 11 of 33 Page ID #11
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 12 of 33 Page ID #12
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 13 of 33 Page ID #13
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 14 of 33 Page ID #14
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 15 of 33 Page ID #15
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 16 of 33 Page ID #16
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 17 of 33 Page ID #17
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 18 of 33 Page ID #18
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 19 of 33 Page ID #19
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 20 of 33 Page ID #20
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 21 of 33 Page ID #21
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 22 of 33 Page ID #22
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 23 of 33 Page ID #23




                 EXHIBIT 2
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 24 of 33 Page ID #24




                                               21-cv-00503
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 25 of 33 Page ID #25
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 26 of 33 Page ID #26




                 EXHIBIT 3
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 27 of 33 Page ID #27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

JERMAINE MINOR, on behalf of
himself and other persons similarly
situated,                                       Case No. 21-cv-00503

                  Plaintiff,                    Removed from the State of Illinois,
                                                Circuit Court of St. Clair County,
       v.                                       Case No. 21 L 0361

OLDCASTLE SERVICES, INC.,

                  Defendant.

       NOTICE TO ADVERSE PARTY OF FILING OF NOTICE OF REMOVAL

To:    Roberto Costales
       William Beaumont
       Beaumont Costales LLC
       107 W. Van Buren, Suite 209
       Chicago, Illinois 60605

       PLEASE TAKE NOTICE that on May 21, 2021, Defendant Oldcastle Services, Inc., by

and through its attorneys, Littler Mendelson, P.C., filed its Notice of Removal with the Clerk of

the United States District Court for the Southern District of Illinois, East St. Louis Division,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, of this action now pending in the Circuit Court of

St. Clair County, Case No. 21 L 0361. A copy of that Complaint was filed with the Notice of

Removal. Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal is

attached to this Notice and hereby served upon you.

                                    Signature page follows
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 28 of 33 Page ID #28




Dated: May 21, 2021                 Respectfully Submitted,



                                           /s/ Patricia J. Martin



Patricia J. Martin, ARDC #6288389
pmartin@littler.com
LITTLER MENDELSON, P.C.
600 Washington Avenue, Suite 900
St. Louis, Missouri 63101
314-659-2000

Attorney for Defendant
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 29 of 33 Page ID #29




                                CERTIFICATE OF SERVICE
        I, Patricia J. Martin, an attorney, certify that I caused a copy of the foregoing document
to be served upon the below attorneys of record via email on May 21, 2021:


       Roberto Costales
       William Beaumont
       Beaumont Costales LLC
       107 W. Van Buren, Suite 209
       Chicago, Illinois 60605



                                             /s/ Patricia J. Martin
                                             One of Defendant’s Attorneys
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 30 of 33 Page ID #30




                 EXHIBIT 4
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 31 of 33 Page ID #31




        IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                        ST CLAIR COUNTY, ILLINOIS

JERMAINE MINOR, on behalf of
himself and other persons similarly
situated,

                   Plaintiff,                     Case No. 21 L 0361

       v.

OLDCASTLE SERVICES, INC.,

                   Defendant.

DEFENDANT’S NOTICE TO STATE COURT OF FILING OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on May 21, 2021, Defendant Oldcastle Services, Inc., by

and through its attorneys, Littler Mendelson, P.C., filed a Notice of Removal with the Clerk of the

United States District Court for the Southern District of Illinois, East St. Louis Division pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446. A true and correct copy of the Notice of Removal is

attached as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the filing of said Notice of Removal in Federal

Court, together with the filing of a copy of said Notice with this Court, effects the removal of this

Action in accordance with 28 U.S.C. § 1446(d).



                                      Signature page follows
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 32 of 33 Page ID #32




Dated: May 21, 2021                 Respectfully Submitted,



                                           /s/ Patricia J. Martin



Patricia J. Martin, ARDC #6288389
pmartin@littler.com
LITTLER MENDELSON, P.C.
600 Washington Avenue, Suite 900
St. Louis, Missouri 63101
314-659-2000

Attorney for Defendant
Case 3:21-cv-00503-SMY Document 1 Filed 05/21/21 Page 33 of 33 Page ID #33




                                CERTIFICATE OF SERVICE
        I, Patricia J. Martin, an attorney, certify that I caused a copy of the foregoing document
to be served upon the below attorneys of record via email on May 21, 2021:


       Roberto Costales
       William Beaumont
       Beaumont Costales LLC
       107 W. Van Buren, Suite 209
       Chicago, Illinois 60605



                                             /s/ Patricia J. Martin
                                             One of Defendant’s Attorneys
